13 A.3d 870 (2011)
205 N.J. 104
In the Matter of Steven A. ABOLOFF, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. M-878 September Term 2010, 067608
Supreme Court of New Jersey, Appellate Division.
February 14, 2011.

ORDER
This matter having been opened to the Court by the Director of the Office of Attorney Ethics, and with the consent of STEVEN A. ABOLOFF of MOUNT LAUREL, and his counsel, Thomas D. Begley, III, Esquire, and the Office of Attorney Ethics and Steven A. Aboloff having agreed that STEVEN A. ABOLOFF lacks the capacity to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule 1:20-12, and good cause appearing;
It is ORDERED that STEVEN A. ABOLOFF is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that STEVEN A. ABOLOFF is hereby restrained from practicing law during the period that he remains *871 on disability inactive status; and it is further
ORDERED that STEVEN A. ABOLOFF comply will Rule 1:20-20 governing incapacitated attorneys.